Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 1 of 21 PageID #: 190



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 YOSEF GOLD,

                                 Plaintiff,
                                                                MEMORANDUM & ORDER
                   - against -                                   18-CV-6787 (PKC) (SJB)

 SHAPIRO, DICARO & BARAK, LLC;
 SELECT PORTFOLIO SERVICING, INC.;
 and THE BANK OF NEW YORK MELLON
 TRUST, N.A.,

                                 Defendants.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         Plaintiff Yosef Gold brings this action against Defendants Shapiro, Dicaro & Barak, LLC

 (“Shapiro”), Select Portfolio Servicing, Inc. (“SPS”), and the Bank of New York Mellon Trust,

 N.A. (“BONY”) alleging abusive, deceptive and unfair debt collection practices in violation of the

 Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692, et seq. and New York General

 Business Law § 349 (“GBL § 349”). Pending before the Court are Defendants’ motions to dismiss.

 (Dkts. 20, 24.) For the reasons stated below, Defendants’ motions to dismiss are granted in part

 and denied in part.

                                               BACKGROUND

 I.      Relevant Facts1

         Between 2003 and 2006, Plaintiff entered into two mortgage agreements with different

 non-party mortgage companies. (Amended Complaint (“Am. Compl.”), Dkt. 12, ¶¶ 14, 16.) The

 first of these mortgages was then assigned to other non-party mortgage companies in 2006. (Id. at




         1
           The Court assumes the truth of the amended complaint’s non-conclusory factual
 allegations. Arar v. Ashcroft, 585 F.3d 559, 567 (2d Cir. 2009) (en banc).
                                                            1
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 2 of 21 PageID #: 191



 ¶¶ 15, 18.) On September 15, 2006, non-party JPMorgan Chase Bank N.A., which by this point

 owned both mortgages, consolidated the mortgages into a single agreement (“the Consolidated

 Mortgage”). (Id. ¶¶ 17–18.) On April 10, 2008, this Consolidated Mortgage was assigned to non-

 party Chase Home Finance LLC (“Chase Home”). (Id. ¶ 19.) The next day, on April 11, 2008,

 Chase Home initiated a foreclosure action against Plaintiff in Kings County Supreme Court.2 (Id.

 ¶ 20.) Over five years later, on November 21, 2013, the foreclosure action was dismissed for

 abandonment by the Honorable Lawrence Knipel pursuant to C.P.L.R. § 3215(c). (Id. ¶ 22). On

 February 4, 2014, Chase Home assigned its interest in the Consolidated Mortgage to Defendant

 BONY. (Id. ¶ 23.)

        On October 5, 2017, Plaintiff received a letter from Defendant SPS that stated “YOU MAY

 BE AT RISK OF FORECLOSURE” and “[a]s of October 5, 2017, your home is 1922 days and

 $307,409.68 in default. Under New York State Law, we are required to send you this notice to

 inform you that you are at risk of losing your home.” (Id. ¶ 24; see also Exhibit A, Dkt. 12-1, at

 ECF3 1–17.) The October 5, 2017 letter also states that “[i]f you have not taken any action to

 resolve this matter within 90 days from the date this notice was mailed, we may commence legal

 action against you (or sooner if you cease to live in the dwelling as your primary residence.).”

 (Am. Compl., Dkt. 12, ¶ 25.) Plaintiff asserts that by October 5, 2017, it had been “over three

 years after the statute of limitations [had] expired” on his mortgage debt. (Id. ¶ 24.)

        On October 6, 2017, Plaintiff received a second letter from Defendant SPS titled “NOTICE

 OF DEFAULT – RIGHT TO CURE.” (Id. ¶ 27; see also Exhibit A, Dkt. 12-1, at ECF 18–21.)



        2
         Plaintiff notes that on December 12, 2008 the property subject to the consolidated
 mortgage was transferred to the Zahav Family Trust. (Am. Compl., Dkt. 12, ¶ 21.)
        3
         Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
 system and not the document’s internal pagination.
                                                  2
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 3 of 21 PageID #: 192



 This letter included, inter alia, (1) an “[i]temization of [a]mount [r]equired to [c]ure,” (2) a “[c]ure

 [d]ate” of November 5, 2017, and (3) a statement that $307,409.68 was required to cure the default.

 (Am. Compl., Dkt. 12, ¶ 28.) Though the letters were addressed from Defendant SPS, Plaintiff

 alleges that they were mailed by Defendant Shapiro at SPS’s behest. (Id. ¶ 29.)

        On March 2, 2018, Defendant BONY commenced a foreclosure action in Kings County

 Supreme Court against Plaintiff. (Id. ¶ 30.) BONY was represented by Defendant Shapiro. (Id.

 ¶ 31–32.) Plaintiff asserts that BONY and Shapiro commenced this foreclosure action even though

 they had “full and complete knowledge” that the mortgage was unenforceable because the statute

 of limitations had expired. (Id. ¶ 33.) Plaintiff filed an answer in the foreclosure action in March

 2018 seeking, inter alia, that the mortgage be discharged as time-barred. (Id. ¶ 35.) On August

 21, 2018, the Honorable Noach Dear of Kings County Supreme Court dismissed the 2018

 foreclosure action as past the statute of limitations. (Id. ¶ 36.)

 II.    Procedural History

        Plaintiff filed the instant action on November 29, 2018. (Dkt. 1.) After Defendant SPS

 filed a pre-motion conference request seeking to file a motion to dismiss (Dkt. 8), Plaintiff filed

 an amended complaint on January 17, 2019 (Dkt. 12). In response, all three Defendants filed pre-

 motion conference requests seeking to file motions to dismiss the amended complaint. (Dkts. 20,

 24.) The Court construed these requests as Defendants’ respective motions to dismiss and ordered

 supplemental briefing. (See Feb. 5, 2019 Docket Order.) The Court then held oral argument on

 Defendants’ motions on March 21, 2019. (See Mar. 21, 2019 Minute Entry.) At oral argument,

 the Court reserved decision on Defendants’ motions and ordered supplemental briefing on (1) the

 impact of the Supreme Court’s recent decision in Obduskey v. McCarthy & Holthus LLP, 139 S.

 Ct. 1029 (2019), (2) the applicability of GBL § 349 to the October 2017 letters sent by Defendants



                                                    3
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 4 of 21 PageID #: 193



 SPS and Shapiro, and (3) whether the Second Circuit’s decision in Arias v. Gutman, Mintz, Baker

 & Sonnenfeldt LLP, 875 F.3d 128 (2d Cir. 2017) forecloses Defendants’ argument regarding

 Midland Funding, LLC v. Johnson (“Midland”), 137 S. Ct. 1407 (2017). (Id.; Mar, 22, 2019

 Docket Order.) Supplemental briefing was completed on May 14, 2019. (Dkts. 31, 32, 33.)

                                       LEGAL STANDARD

        To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), “a

 complaint must contain sufficient factual allegations, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007)). A “claim has facial plausibility when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The “plausibility standard

 is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

 defendant has acted unlawfully.” Id. (citation omitted). Determining whether a complaint states

 a plausible claim for relief is “a context-specific task that requires the reviewing court to draw on

 its judicial experience and common sense.” Id. at 679 (citation omitted).

        In addressing the sufficiency of a complaint, courts must “accept as true the factual

 allegations of the complaint, and construe all reasonable inferences that can be drawn from the

 complaint in the light most favorable to the plaintiff.” Arar, 585 F.3d at 567. Nevertheless, a court

 “need not credit conclusory statements unsupported by assertions of facts or legal conclusions . . .

 presented as factual allegations.” In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d 371,

 404 (S.D.N.Y. 2001) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). At the pleadings stage,

 the Court must limit its inquiry to the facts alleged in the complaint, the documents attached to the

 complaint or incorporated therein by reference, and “documents that, while not explicitly



                                                  4
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 5 of 21 PageID #: 194



 incorporated into the complaint, are ‘integral’ to plaintiff’s claims and were relied upon in drafting

 the complaint.” Id. (citing Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 44 (2d Cir. 1991)).

                                            DISCUSSION

 I.     Plaintiff’s FDCPA Claim

        The FDCPA is “remedial in nature, [so] its terms must be construed in [a] liberal fashion

 if the underlying Congressional purpose is to be effectuated.” Vincent v. The Money Store, 736

 F.3d 88, 98 (2d Cir. 2013) (quoting N.C. Freed Co. v. Bd. of Governors of Fed. Reserve Sys., 473

 F.2d 1210, 1214 (2d Cir. 1973)). To prevail on an FDCPA claim, three requirements must be met:

 “(1) the plaintiff must be a ‘consumer’ who allegedly owes the debt or a person who has been the

 object of efforts to collect a consumer debt, . . . (2) the defendant collecting the debt [must be]

 considered a ‘debt collector,’ and (3) the defendant [must] ha[ve] engaged in [an] act or omission

 in violation of FDCPA requirements.” Okyere v. Palisades Collection, LLC, 961 F. Supp. 2d 522,

 529 (S.D.N.Y. 2013) (internal citation omitted).

        Defendants argue that Plaintiff’s FDCPA claims fail because (1) Plaintiff’s claims based

 on the October 2017 letters are untimely; (2) Defendant BONY is not a debt collector as defined

 by the FDCPA; (3) the FDCPA does not apply to foreclosure actions; and (4) Defendants’ decision

 to initiate a foreclosure action on a time-barred mortgage is not a violation of FDCPA § 1692(e).

 The Court address each argument in turn.

        A.      Statute of Limitations

        “A plaintiff who seeks to bring a private suit under the FDCPA, however, must do so within

 its relatively short one-year statute of limitations.” Benzemann v. Citibank N.A., 806 F.3d 98, 100

 (2d Cir. 2015) (citing 15 U.S.C. § 1692k(d)). Plaintiff alleges that Defendants violated the FDCPA

 on two different occasions: first, when Defendants SPS and Shapiro sent two letters in early



                                                    5
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 6 of 21 PageID #: 195



 October 2017 that included “threats to sue to take [Plaintiff]’s home” (Am. Compl., Dkt. 12, ¶ 40)

 and second, when Defendants initiated the foreclosure action against Plaintiff in March 2018 (id.

 ¶ 41). Plaintiff filed the instant action in November 2018. (See Complaint, Dkt. 1.) Accordingly,

 Plaintiff can only bring FDCPA actions for violations that occurred after November 2017. Cf.

 Ehrich v. RJM Acquisitions, LLC, No. 09-CV-2696 (BMC) (RER), 2009 WL 4545179, at *2

 (E.D.N.Y. Dec. 4, 2009) (“[S]eparate communications that violate the FDCPA can create separate

 causes of action.”). Only Plaintiff’s claim regarding the 2018 foreclosure action, not the October

 2017 letters, fall within this period. Therefore, Plaintiff’s FDCPA claim as it relates to Defendants’

 October 2017 letters is dismissed.4

        B.      Definition of Debt Collector under the FDCPA

        “‘Debt collector’ is a defined . . . under the FDCPA . . . as any person (1) ‘who uses any

 instrumentality of interstate commerce or the mails in any business the principal purpose of which

 is the collection of any debts,’ or (2) ‘who regularly collects or attempts to collect, directly or

 indirectly, debts owed or due or asserted to be owed or due another.’” Mullery v. JTM Capital

 Mgmt., LLC, No. 18-CV-549 (LJV), 2019 WL 2135484, at *2–3 (W.D.N.Y. May 16, 2019)

 (quoting 15 U.S.C. § 1692a(6)); see also Goldstein v. Hutton, Ingram, Yuzek, Gainen, Carroll &

 Bertolotti, 374 F.3d 56, 61 (2d Cir. 2004) (discussing the FDCPA’s “two alternative predicates for

 ‘debt collector’ status”). Plaintiff asserts that all three Defendants are debt collectors. (See Am.

 Compl., Dkt. 12, ¶¶ 5, 8–9.) The Court addresses the status of each Defendant in turn.




        4
          Plaintiff acknowledges that he is not relying on the October 2017 letters for his FDCPA
 claim. (See Plaintiff’s Brief (“Pl.’s Br.”), Dkt. 25, at 2 (“Plaintiff does not and has not alleged that
 [he] suffered an injury under the FDCPA when SPS sent their deceptive notices in October 2017.
 Rather, [Plaintiff] suffered, and continues to suffer, an injury under the FDCPA as a result of the
 [then-]pending [March] 2018 foreclosure action.”).)
                                                    6
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 7 of 21 PageID #: 196



                 1.      Defendant BONY

         Defendant argues that it is not a debt collector under the FDCPA because “it is a ‘creditor’

 exempt from liability under the FDCPA.” (Defendants’ Brief (“Defs.’ Br.”), Dkt. 26, at 2 (citing

 15 U.S.C. § 1692a(6)(F)).) Plaintiff argues that BONY is a debt collector because the principal

 purpose of BONY’s business is debt collection, i.e., the FDCPA’s first definition of debt collector.

 (Pl.’s Br., Dkt. 25, at 2 (citing 15 U.S.C. § 1692a(6)).) Plaintiff further argues that BONY cannot

 take advantage of the FDCPA’s exception for debt collectors who purchased a debt that was not

 in default at the time of purchase, see 15 U.S.C. § 1692a(6)(F)(iii), because BONY purchased

 Plaintiff’s debt after it was in default. (Pl.’s Br., Dkt. 33, at 1.)

         In the Second Circuit, courts have generally found that banks are creditors and therefore

 are not debt collectors. See, e.g., Munroe v. Specialized Loan Servicing LLC, No. 14-CV-1883

 (MKB) (LB), 2016 WL 1248818, at *5 (E.D.N.Y. Mar. 28, 2016) (“Although debt collectors are

 subject to the FDCPA, creditors generally are not, as the FDCPA limits its reach to those collecting

 the dues of another and does not restrict the activities of creditors seeking to collect their own

 debts.”) (internal quotations and citations omitted); Johnson-Gellineau v. Steine & Assocs., P.C.,

 No. 16-CV-9945 (KMK), 2019 WL 2647598, at *8 (S.D.N.Y. June 27, 2019) (“Thus, because

 Wells Fargo is a ‘person . . . to whom a debt is owed,’ and did not acquire the debt in default

 ‘solely for the purpose of facilitating collection of such debt for another,’ Wells Fargo was [the

 p]laintiff’s creditor under the FDCPA.”) (quoting 15. U.S.C. 1692a(4)) (emphasis in original).

 However, these cases do not address whether the FDCPA applies to a single entity that is both a

 creditor and a debt collector, i.e., whether the FDCPA applies to the actions of a debt buyer whose

 only or principal business consists of purchasing defaulted debt and then collecting on that debt

 for its own profit, given that such an entity meets both the “creditor” and “debt collector” definition



                                                     7
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 8 of 21 PageID #: 197



 under the FDCPA. See 15 U.S.C. 1692a(4) (defining a “creditor” as, inter alia, someone “to

 whom a debt is owed”); 15 U.S.C. 1692a(6) (defining a “debt collector” as, inter alia, “any person

 who uses any instrumentality of interstate commerce or the mails in any business the principal

 purpose of which is the collection of any debts”) (emphases added); cf. Izmirligil v. Bank of N.Y.

 Mellon, No. 11-CV-5591 (LDW) (AKT), 2013 WL 1345370, at *4 (E.D.N.Y. Apr. 2, 2013)

 (holding the defendant bank is a not a debt collector, despite trying to collect on a defaulted debt,

 because the “[p]laintiff does not allege, nor does he argue in opposition that he can allege, that . . .

 BNYM’s ‘principal purpose’ is the collection of debts”).

         The Supreme Court has recently held, in Henson v. Santander Consumer USA Inc., that an

 entity that purchases defaulted debt and then collects on it is not a debt collector based on the

 FDCPA’s second definition of debt collector. 137 S. Ct. 1718, 1720–21 (2017) (holding that an

 entity that “purchase[s] a debt and then [tries] to collect it for [itself]” is not a debt collector under

 the FDCPA when it defines a debt collector as “anyone who ‘regularly collects or attempts to

 collect . . . debts owed or due . . . another’”) (quoting 15 U.S.C. § 1692a(6)). The Court explicitly

 declined to address whether such an entity would be a debt collector based on the FDCPA’s first

 definition of a debt collector, i.e., anyone who engages “in any business the principal purpose of

 which is the collection of any debts.” Id. (quoting 15 U.S.C. § 1692a(6)). However, post-Henson

 the Third Circuit, in Tepper v. Amos Financial, LLC, held that a company that “admit[s] [its] sole

 business is collecting debts it has purchased” is a debt collector under the FDCPA because the

 principal purpose of its business is to collect debts, even though that business is also a creditor

 because it owns the debts it tries to collect. 898 F.3d 364, 370–71 (3d Cir. 2018). At least one

 court in the Second Circuit has noted Tepper’s holding in finding that companies whose principal

 purpose is debt collection are debt collectors under the FDCPA even if they own the debts they



                                                     8
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 9 of 21 PageID #: 198



 collect, making them creditors as well. See Bradley v. Selip & Stylianou, LLP, No. 17-CV-6224

 (FPG), 2018 WL 4958964, at *5–6 (W.D.N.Y. Oct. 15, 2018); see also id. at *5 n.3 (noting that

 “[s]ince Henson, a number of courts have held that a debt purchaser who meets the ‘principal

 purpose’ definition stated above is a debt collector and may be liable under the FDCPA”) (citing

 Tepper, 898 F.3d at 370–71; Davidson v. Capital One Bank (USA), N.A., 797 F.3d 1309, 1316 n.8

 (11th Cir. 2015); Norman v. Allied Interstate, LLC, 310 F. Supp. 3d 509, 514–15 (E.D. Pa. 2018)).

        Here, the Court need not decide whether the FDCPA applies to a bank’s conduct if that

 bank’s principal purpose is the collection of debts because Plaintiff’s conclusory allegation that

 “the principal purpose of each of Defendants’ business[es] is debt collection, i.e. that more than

 half of Defendants’ respective revenues derive from debt collection” (Am. Compl., Dkt. 12, ¶ 8)

 is insufficient to adequately allege that BONY is a debt collector under the FDCPA, and the

 amended complaint contains no factual allegations to support this conclusory statement as to

 BONY. See, e.g., In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d at 404 (A court “need

 not credit conclusory statements unsupported by assertions of facts or legal conclusions . . .

 presented as factual allegations.”) (citing Papasan, 478 U.S. at 286). Accordingly, BONY is

 dismissed as defendant from this action.

                2.      Defendants SPS and Shapiro

        Plaintiff also asserts that Defendants SPS and Shapiro are debt collectors under the

 FDCPA. Plaintiff specifically alleges that “Shapiro’s primary business is the prosecution of

 foreclosure actions in New York.” (Am. Compl., Dkt. 12, ¶ 5.) Notably, Shapiro does not seem

 to dispute its debt collector status. (See Defs.’ Br., Dkt. 24, at 1–3.) The Court, therefore, finds

 Plaintiff’s allegations are sufficient to allege that Shapiro is a debt collector under the FDCPA.

 See Heintz v. Jenkins, 514 U.S. 291, 299 (1995) (“[T]he [FDCPA] applies to attorneys who



                                                  9
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 10 of 21 PageID #: 199



  ‘regularly’ engage in consumer-debt-collection activity, even when that activity consists of

  litigation.”). SPS, by its own admission, is also a debt collector. (See Exhibit A, Dkt. 12-1, at

  ECF 21 (noting, in a letter from SPS, that “[t]his communication from a debt collector is an attempt

  to collect a debt”).) However, SPS was not a party to the foreclosure—the only non-time-barred

  debt collection activity under the FDCPA that is alleged.5 Accordingly, Plaintiff’s FDCPA claim

  against SPS is dismissed.

         C.      A Foreclosure Action is an Attempt to Collect a Debt Under the FDCPA

         Having found that the amended complaint sufficiently alleges that Shapiro qualifies as a

  debt collector under the FDCPA, the Court next considers whether the complaint adequately

  alleges an FDCPA claim against the firm. Plaintiffs seeks to bring an FDCPA claim based on

  Shapiro’s filing of a state foreclosure action. (See Am. Compl., Dkt. 12, ¶ 41.) The Second Circuit,

  in Cohen v. Rosicki, Rosicki & Assocs., P.C., held that “a foreclosure action is an attempt to collect

  a debt as defined by the FDCPA.” 897 F.3d 75, 82 (2d Cir. 2018) (quotation omitted). In doing

  so, the Circuit rejected the argument that a foreclosure action is not subject to the FDCPA because

  its purpose is to “enforce a security interest and obtain possession of property, rather than to obtain

  payment on a debt.” Id. at 83. The panel in Cohen explained its reasoning as follows:

         New York law gives mortgagors redemption rights and allows mortgagees to obtain
         deficiency judgments if the proceeds from the foreclosure sale are less than the
         outstanding debt. These provisions indicate that the purpose of foreclosure is to
         obtain payment on the underlying loan, rather than mere possession of the subject
         property. Indeed, such remedies would not exist if foreclosure were not undertaken
         for the purpose of obtaining payment.




         5
           The Court finds Plaintiff’s argument that SPS is an alter-ego of BONY and can therefore
  be held vicariously liable for BONY’s initiation of the foreclosure proceeding unavailing. Plaintiff
  provides no legal support for this argument (see Pl.’s Br., Dkt. 25, at 2), nor has the Court
  uncovered any.


                                                    10
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 11 of 21 PageID #: 200



  Id. (citing, inter alia, N.Y. Real Prop. Acts §§ 1352, 1371) (additional internal quotation and

  citation omitted). The Second Circuit later clarified in a summary order in Weaver v. Boriskin,

  751 F. App’x 96 (2d Cir. 2018):6

         [In Cohen,] . . . we concluded that a New York foreclosure proceeding constituted
         debt collection under the FDCPA because every mortgage foreclosure, judicial or
         otherwise, is undertaken for the very purpose of obtaining payment on the
         underlying debt. This is so, we concluded in Cohen, regardless of whether the
         mortgagee sought only the equitable remedy [of possession of the subject property].

  Id. at 99 (summary order) (internal quotations, alterations, and citations omitted).7

         Shapiro argues that the Supreme Court’s recent decision in Obduskey abrogates Cohen.

  (Defs.’ Br., Dkt. 31, at 4–6; see Defs.’ Br., Dkt. 32, at 1 (noting that Defendant Shapiro adopts the

  arguments of its co-Defendants BONY and SPS).) In Obduskey, the plaintiff had brought an

  FDCPA claim against a law firm that, on behalf of a bank, had initiated a nonjudicial foreclosure8

  by filing a notice of election and demand with the county public trustee. Obduskey, 139 S. Ct. at

  1035. The notice “stated the amount due and advised that the public trustee would sell the property

  for the purpose of paying the indebtedness.” Id. (internal quotations and citation omitted). The

  plaintiff argued that the law firm had violated the FDCPA § 1692(g) by initiating the nonjudicial

  foreclosure after the plaintiff had already contested the debt and the law firm had not provided

  verification of the debt before initiating the foreclosure. Id.



         6
           See Jackler v. Byrne, 658 F.3d 225, 244 (2d Cir. 2011) (noting that “denying summary
  orders precedential effect does not mean that the court considers itself free to rule differently in
  similar cases” (internal quotations, brackets, and citation omitted)).
         7
           The panel’s clarification in Weaver disposes of Shapiro’s argument that its initiation of a
  foreclosure action is not subject to the FDCPA because it did not specifically seek a deficiency
  judgment in the underlying state foreclosure action.
         8
           A nonjudicial foreclosure occurs when notice of the foreclosure is sent to the defaulting
  party and the sale of the property occurs outside of court supervision. Obduskey, 139 S. Ct. at
  1034.
                                                    11
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 12 of 21 PageID #: 201



         The Supreme Court did not reach the merits of the plaintiff’s claim because it held that

  “where [a] business is engaged in no more than the kind of security-interest enforcement at issue

  here—nonjudicial foreclosure proceedings,” that business falls “outside the scope of the primary

  ‘debt collector’ definition” for purposes of an FDCPA claim. Id. at 1031 (emphasis added).

  Shapiro argues that the Court’s reasoning in Obduskey applies equally to the judicial foreclosure

  at issue here. (Defs.’ Br., Dkt. 31, at 5 (“In light of Obduskey, the holding and reasoning of Cohen

  no longer applies.”).)

         The Court disagrees. In Obduskey, the Court explicitly stated that “whether those who

  judicially enforce mortgages fall within the scope of the primary definition [of a debt collector] is

  a question we can leave for another day,” 139 S. Ct. at 1039, and noted that the Tenth Circuit, in

  the decision below, had found that “the availability of a deficiency judgment is a potentially

  relevant distinction between judicial and nonjudicial foreclosures,” id. (citing Obduskey v. Wells

  Fargo, 879 F.3d 1216, 1221–22 (10th Cir. 2018)). Given that Cohen premised its decision on the

  availability of deficiency judgments under New York foreclosure law, see Cohen, 897 F.3d at 83;

  Weaver, 751 F. App’x at 99, the Court does not find that Obduskey abrogates or overrules Cohen.

  In doing so, it joins several of its sister courts that have reached the same conclusion since

  Obduskey. See Werner v. Selene Fin., LLC, No. 17-CV-6514 (NSR), 2019 WL 1316465, at *4 n.9

  (S.D.N.Y. Mar. 22, 2019); Tardi-Osterhoudt v. McCabe, Weisberg & Conway LLC, No. 18-CV-

  840 (BKS) (CFH), 2019 WL 4242410, at *10 (N.D.N.Y. Sept. 6, 2019); cf. Johnson-Gellineau,

  2019 WL 2647598, at *12. Accordingly, the Court considers whether Plaintiff has adequately




                                                   12
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 13 of 21 PageID #: 202



  alleged an FDCPA violation against Shapiro based on its filing of a foreclosure action for a time-

  barred debt.9

         D.       Filing a Time-barred Action Violates the FDCPA

         Plaintiff brings this action pursuant to 15 U.S.C. §§ 1692e and 1692e(2),10 which

  “prohibit[] debt collectors from using ‘any false, deceptive, or misleading representation or means

  in connection with the collection of any debt,’ including, as relevant here, misrepresenting the

  ‘character, amount, or legal status’ of a debt.” Arias, 875 F.3d at 135 (quoting 15 U.S.C. § 1692e).

  In determining whether a representation is false, deceptive, or misleading, the Court uses the “least

  sophisticated consumer” standard. See, e.g., id.; Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d

  85, 90 (2d Cir. 2008) (“[T]he question of whether a communication complies with the FDCPA is



         9
            Shapiro also argues that Plaintiff’s FDCPA claim is barred by the Noerr-Pennington
  doctrine. (See, e.g., Defs.’ Br., Dkt. 26, at 3–5; see also Defs.’ Br., Dkt. 27, at 1 (noting that
  Defendant Shapiro adopts the arguments of its co-Defendants BONY and SPS).) This doctrine
  “immunizes from liability a party’s commencement of a prior court proceeding.” T.F.T.F. Capital
  Corp. v. Marcus Dairy, Inc., 312 F.3d 90, 93 (2d Cir. 2002). The Court finds that this doctrine is
  inapplicable here, given that “[t]he doctrine’s ‘sham exception,’ . . . excludes any abuse of process
  that bars access to the courts, ‘such as unethical conduct in the setting of the adjudicatory process’
  or the pursuit of a ‘pattern of baseless, repetitive claims.’” Sykes v. Mel Harris and Assocs., LLC,
  757 F. Supp. 2d 413, 429 (S.D.N.Y. 2010) (quoting Landmarks Holding Corp. v. Bermant, 664
  F.2d 891, 896 (2d Cir. 1981)). Though Cohen did not address Noerr-Pennington, the holding that
  the FDCPA applies to foreclosure actions implicitly suggests that this doctrine does not apply to
  such actions, which are grounded in fraud. See Toohey v. Portfolio Recovery Assocs., LLC, No.
  15-CV-8098 (GBD), 2016 WL 4473016, at *10 (S.D.N.Y. Aug. 22, 2016) (“Additionally, it is
  doubtful the [Noerr Pennington] doctrine applies to FDCPA causes of action.”); Cameron v. LR
  Credit 22, LLC, 998 F. Supp. 2d 293, 300 n.8 (S.D.N.Y. 2014) (finding that Noerr-Pennington
  does not apply to an FDCPA action); Fritz v. Resurgent Capital Servs., LP, 955 F. Supp. 2d 163,
  176 (E.D.N.Y. 2013) (“The Court agrees with and adopts the Sixth Circuit’s reasoning that Noerr-
  Pennington does not provide immunity for intentional misrepresentations [like the claims made
  under § 1692e of the FDCPA] made in litigation.”).
         10
            The Court notes that Plaintiff also brings his claim under § 1692e(5), which prohibits
  “threat[ening] to take any action that cannot legally be taken or that is not intended to be taken.”
  15 U.S.C. § 1692e(5). However, this section of the FDCPA is inapplicable to Plaintiff’s claim
  because it would only apply to the threats of litigation made in the October 2017 letters, which, as
  described supra, are time-barred.
                                                   13
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 14 of 21 PageID #: 203



  determined from the perspective of the ‘least sophisticated consumer.’”). “While the least

  sophisticated consumer may lack the astuteness of a Philadelphia lawyer or even the sophistication

  of the average, everyday, common consumer, he can nonetheless be presumed to possess a

  rudimentary amount of information about the world and a willingness to read a collection notice

  with some care.” Kolbasyuk v. Capital Mgmt. Servs. LP, 918 F.3d 236, 239 (2d Cir. 2019) (internal

  quotations and citation omitted). Under this standard, a representation is misleading or deceptive,

  “if it is ‘open to more than one reasonable interpretation, at least one of which is inaccurate.’”

  Avila v. Riexinger & Assocs., LLC, 817 F.3d 72, 75 (2d Cir. 2016) (quoting Clomon v. Jackson,

  988 F.2d 1314, 1319 (2d Cir. 1993)); Arias, 875 F.3d at 135.

          Shapiro argues that even if the FDCPA applies to foreclosure actions generally, it should

  not apply here because filing a time-barred action is not misleading given that the running of a

  statute of limitations is an affirmative defense. (See, e.g., Defs.’ Br., Dkt. 31, at 2–4.) Contrary to

  Shapiro’s argument, however, courts in this Circuit have generally found that filing a civil action

  knowing11 that it was time-barred is a violation of the FDCPA. See Diaz v. Portfolio Recovery

  Assocs., LLC, No. 10-CV-3920 (MKB) (CLP), 2012 WL 1882976, at *5 (E.D.N.Y. May 24, 2012)

  (“Accordingly, Plaintiff stated a claim under Sections 1692e and 1692f by alleging that Defendant



          11
             Shapiro argues that imposing FDCPA liability when a debt collector files a claim on a
  time-barred debt would “shift[] the burden to creditors to investigate the merits of affirmative
  defenses to recovering a debt, whereas the state law puts the burden on the debtor.” (Defs.’ Br.,
  Dkt. 31, at 3.) Shapiro misunderstands the situation. Plaintiff alleges that Defendants knew his
  debt was time-barred when they filed the state foreclosure action. (See Am. Compl., Dkt. 12, ¶
  33.) If, as Defendant’s argument suggests (though it does not appear to be the situation here), a
  debt collector files a complaint with a good faith basis to believe that it is entitled to recover, i.e.,
  it believes that the statute of limitations on the debt has not run, the FDCPA allows for that debt
  collector to “plead ‘bona fide error’ as an affirmative defense.” Cameron, 998 F. Supp. 2d 293 at
  300 n.7. However, when a debt collector already knows that a debt is time-barred, as sufficiently
  pled here, the FDCPA can impose liability for choosing to file a legal complaint alleging that it is
  entitled to payment despite that knowledge. See Arias, 875 F.3d at 136 (“Section 1692e mainly
  targets practices that take advantage of a debtor’s naivete or lack of legal acumen.”).
                                                     14
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 15 of 21 PageID #: 204



  filed a complaint to collect a time-barred debt without meaningfully reviewing the complaint and

  that Defendant took legal action when it knew there was no factual basis for such action.”);

  Cameron, 998 F. Supp. 2d at 300 (“Therefore, the only remaining question is whether the filing of

  such a time-barred complaint is a violation of the FDCPA. This Court joins others in concluding

  that it is.”) (collecting cases).

          Shapiro argues that, here, the Supreme Court’s decision in Midland forecloses Plaintiff’s

  claim. (Defs.’ Br., Dkt. 31, at 2 (noting that the Supreme Court “has recognized that the expiration

  of statute of limitations does not extinguish a debt”) (citing to Midland, 137 S. Ct. at 1411).) In

  Midland, the Supreme Court held that filing a time-barred notice of claim in a bankruptcy

  proceeding did not violate the FDCPA. 137 S. Ct. at 1411. However, in Midland, the Supreme

  Court noted key differences between a bankruptcy proceeding and other civil proceedings:

          But the context of a civil suit differs significantly from the present context, that of
          a Chapter 13 bankruptcy proceeding. The lower courts rested their conclusions [in
          FDCPA cases] upon their concern that a consumer might unwittingly repay a time-
          barred debt. [For example] the Seventh Circuit pointed out that few unsophisticated
          consumers would be aware that a statute of limitations could be used to defend
          against lawsuits based on stale debts. The passage of time, the Circuit wrote, dulls
          the consumer’s memory of the circumstances and validity of the debt and the
          consumer may no longer have personal records. Moreover, a consumer might pay
          a stale debt simply to avoid the cost and embarrassment of suit.

          These [civil proceeding] considerations have significantly diminished force in the
          context of a Chapter 13 bankruptcy. The consumer initiates such a [bankruptcy]
          proceeding and consequently the consumer is not likely to pay a stale claim just to
          avoid going to court. A knowledgeable trustee is available. Procedural bankruptcy
          rules more directly guide the evaluation of claims.

  Id. at 1413 (citing to, inter alia, the U.S. Bankruptcy Code, 11 U.S.C. §§ 301, 303(a), 1302(a))

  (internal quotation marks omitted); see also id. (assuming, arguendo, the correctness of the

  precedent set by “several lower courts [that] have found or indicated that, in the context of an

  ordinary civil action to collect a debt, a debt collector’s assertion of a claim known to be time

  barred is ‘unfair’ [under the FDCPA]”).
                                                    15
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 16 of 21 PageID #: 205



         The Second Circuit addressed Midland in Arias, where the defendant argued that Midland

  barred the plaintiff’s FDCPA claim that was based on the defendant’s initiation of a garnishment

  action. Arias, 875 F.3d at 137. In Arias, the panel rejected defendant’s argument that Midland

  cautions against imposing FDCPA liability based on litigation conduct. Id. at 137–38.

         [T]he rationale of Midland and Simmons [v. Roundup Funding, LLC, 622 F.3d 93
         (2d Cir. 2010)] reflects the special protections afforded a consumer under the
         Bankruptcy Code—protections that are unavailable where, as here, the proceedings
         are in State court and the consumer, often unfamiliar with the law governing
         garnishment of bank accounts, has the benefit of neither counsel nor a bankruptcy
         trustee.

  Id. at 137. As result, it found that “where court filings routinely come to the consumer’s attention

  and may affect his or her defense of a collection claim debt collectors do not have immunity from

  FDCPA liability for their litigation conduct.” Id. (internal quotations and citations omitted). The

  same considerations apply here.        As Shapiro acknowledges, the Arias court “found that

  garnishment of a bank account was unique with less protection than a bankruptcy proceeding.”

  (Defs.’ Br., Dkt. 31 at 4.) Likewise, the Court finds that the foreclosure proceeding at issue here

  also affords Plaintiff significantly less protection than a bankruptcy proceeding. For example,

  Plaintiff, brought into state court as a defendant, did not have the benefit of a bankruptcy trustee

  to guide him through the unfamiliar process of a foreclosure proceeding. Cf. Midland, 137 S. Ct.

  at 1413 (noting that a trustee in a bankruptcy provision “must examine proofs of claim, and, where

  appropriate, pose an objection” if the claim is unenforceable). Furthermore, in Midland, the debt

  collector’s notice of claim specifically and expressly stated that the debt was time-barred. Id. at

  1411 (noting that the proof of claim statement “made clear . . . that the 6-year statute of limitations

  governing collection of the claimed debt had long since run”). Here, there are no allegations (nor

  reason to believe) that Shapiro ever notified Plaintiff that the debt it was seeking to collect was

  time-barred. (Cf. Defs.’ Br., Dkt. 26, at 2 (arguing that “[s]tatements concerning the debt in the


                                                    16
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 17 of 21 PageID #: 206



  complaint of the 2018 Foreclosure Action were true [because] [Plaintiff’s] debt was[—]and still

  is[—]due”).) Defendant’s alleged failure to provide this material information about the legal status

  of Plaintiff’s debt is therefore sufficient to state a claim under §§ 1692e and 1692e(2) of the

  FDCPA.

                                           *       *       *

         Accordingly, for the reasons stated above, Plaintiff’s FDCPA claim may proceed against

  Defendant Shapiro.12

  II.    Plaintiff’s GBL § 349 Claim

         “To state a claim under GBL § 349, a plaintiff ‘must prove three elements: first, that the

  challenged act or practice was consumer-oriented; second, that it was misleading in a material

  way; and third, that the plaintiff suffered injury as a result of the deceptive act.’” Crawford v.

  Franklin Credit Mgmt. Corp., 758 F.3d 473, 490 (2d Cir. 2014) (quoting Stutman v. Chem. Bank,

  731 N.E.2d 608, 611 (N.Y. 2000)). “Section 349 on its ‘face applies to virtually all economic

  activity, and its application has been correspondingly broad.’” McCrobie v. Palisades Acquisition

  XVI, LLC, 359 F. Supp. 3d 239, 254 (W.D.N.Y. 2019) (quoting Karlin v. IVF Am., Inc., 712 N.E.2d

  662, 665 (N.Y. 1999)) (internal brackets omitted). GBL § 349 is “directed at wrongs against the




         12
             Shapiro has requested that, in the event that the Court does not dismiss Plaintiff’s
  FDCPA claim, that the action be stayed pending resolution of the 2018 foreclosure action pursuant
  to the Colorado River abstention doctrine. (Defs.’ Br., Dkt. 26, at 2 n.1.) The Court does not find
  that Colorado River compels the Court to stay the instant action given the different concerns in the
  relevant state and federal proceedings. “This action concerns defendants’ debt-collection methods,
  while the collection actions involve the validity of the underlying debts. Since the collection
  actions will not resolve [P]laintiff[’s] claims, abstention would not be appropriate.” Fritz, 955 F.
  Supp. at 175; see also Cameron, LLC, 998 F. Supp. 2d at 300 n.8 (“Colorado River abstention [is]
  inapplicable where federal and state actions address different questions and thus are not
  ‘parallel.’”) (citing Fritz, 955 F. Supp. at 175).


                                                  17
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 18 of 21 PageID #: 207



  consuming public.’” Id. (quoting Oswego Laborers’ Local 214 Pension Fund v. Marine Midland

  Bank, N.A., 647 N.E.2d 741, 744 (N.Y. 1995)).

             Plaintiff alleges that Defendants SPS and Shapiro13 violated GBL § 349 when they

  threatened legal action against Plaintiff in the October 2017 letters.14 Defendants argue that

  Plaintiff fails to state a claim because he has not adequately alleged that the letters are “consumer-

  oriented.”15 (Defs.’ Br., Dkt. 31, at 7.) The Court disagrees.

             “The ‘consumer-oriented’ requirement may be satisfied by showing that the conduct at

  issue ‘potentially affects similarly situated consumers.’” Wilson v. Nw. Mut. Ins. Co., 625 F.3d

  54, 64 (2d Cir. 2010) (quoting Oswego Laborers’, 647 N.E.2d at 745)). “Claims arising under

  Section 349 need not allege ‘a repetition or pattern of deceptive behavior’ so long as the conduct

  alleged ‘potentially affect[s] similarly situated consumers.’” Hunter v. Palisades Acquistion XVI,

  LLC, No. 16-CV-8779 (ER), 2017 WL 5513636, at *7 (S.D.N.Y. Nov. 16, 2017) (quoting Oswego

  Laborers’, 647 N.E.2d at 744–745). “The requirement that defendants engaged in ‘consumer-




             13
                  Plaintiff does not specifically allege that Defendant BONY was involved in sending the
  letters.
             14
             Plaintiff states that he is not bringing a GBL § 349 claim on the basis of Defendants’
  filing of a foreclosure action. (See Pl.’s Br., Dkt. 33, at 3 (“Plaintiff never alleged that GBL [§]
  349 applies to a lawsuit, only to the deceptive notices sent.”).) In contrast to Plaintiff’s FDCPA
  claim, his GBL § 349 claim, based on the October 2017 letters, is not time-barred because the
  statute of limitations under GBL § 349 is three years. Bristol Vill., Inc. v. La.-Pac. Corp., 170 F.
  Supp. 3d 488, 497 (W.D.N.Y. 2016) (“Claims brought pursuant to GBL § 349 are subject to a
  three-year statute of limitations.”) (citing Gaidon v. Guardian Life Ins. Co. of Am., 750 N.E.2d
  1078, 1082 (N.Y. 2001)).
             15
            Defendants also argue that threatening to take legal action when a debt is time-barred is
  not misleading or deceptive. (Defs.’ Br., Dkt. 31, at 8.) However, for the same reasons that filing
  a complaint that Defendants knew to be time-barred is misleading and deceptive, as discussed
  supra at 13–17, the Court finds that threatening to take legal action on a debt that is time-barred is
  also misleading and/or deceptive.


                                                      18
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 19 of 21 PageID #: 208



  oriented’ conduct has been construed liberally.” McCrobie, 359 F. Supp. 3d at 254 (internal

  quotations and citation omitted); see also Hunter, 2017 WL 5513636, at *7 (noting that “the critical

  question is whether the conduct alleged in the complaint affects the public interest in New York”)

  (internal quotations and citation omitted).

          Here, Plaintiff’s allegations that Shapiro’s primary business is bringing foreclosure actions

  and that SPS “regularly collect[s] or attempt[s] to collect consumer debts owed or due or asserted

  to be owed or due another” support the inference that the letters Defendants send—including the

  ones to Plaintiff in October 2017—are consumer-oriented. (See Am. Compl., Dkt. 12, ¶¶ 5, 8.)

  Moreover, Defendants acknowledge that these letters were sent pursuant to New York state law

  and that their failure to send such letters would have impacted their ability to bring a foreclosure

  action against Plaintiff. (See Defs. Br., Dkt. 31, at 8 (noting that “[t]he October 5 Letter . . . was

  sent in compliance with NY RPAPL [New York Real Property Acts and Proceedings Law] § 1304”

  and that “[t]he October 6 Letter . . . was sent in compliance with BONY’s contractual obligation

  under paragraph 22 of Plaintiff’s mortgage loan”); see also Exhibit A, Dkt. 12-1, at ECF 1 (noting

  that the letter was required “[u]nder New York State Law”).) These facts further support an

  inference that Shapiro’s and SPS’s behavior is consumer-oriented. The October 2017 letters were

  not drafted for Plaintiff specifically, but rather are letters that Shapiro and SPS send as part of their

  debt collection business to any consumer that they are seeking to collect from. (Compare Exhibit

  A, Dkt. 12-1, at ECF 1–2, with N.Y. R.P.A.P.L § 1304.) If, as Plaintiff alleges happened to him,

  Defendants Shapiro and SPS send letters that threaten to take legal action on a debt they know is

  time-barred, then Defendants’ actions may well have a broader impact on the public at large. See

  McCrobie, 359 F. Supp. 3d at 255 (finding that a plaintiff had sufficiently alleged that conduct

  was consumer-oriented when “[o]ne of the debts and judgments that the defendants attempted to



                                                     19
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 20 of 21 PageID #: 209



  collect was [the plaintiff]’s, and the [complaint] claims that the defendants did not in fact have the

  legal right to collect that debt. Because, according to the [complaint], the defendants buy consumer

  credit debts of the public in bulk, if this alleged conduct is typical of their debt collection business

  practices, the defendants’ actions may well have a broader impact on the public at large.”); cf.

  Hunter, 2017 WL 5513636, at *8 (noting that “[n]umerous courts in the [the Second Circuit] have

  held that the persistent filing of fraudulent debt collection lawsuits against New York consumers

  does fall within the scope of Section 349”) (internal quotations and citations omitted) (collecting

  cases). Accordingly, the Court finds that Defendants’ October 2017 letters were consumer-

  oriented and that Plaintiff’s claim under GBL § 349 may proceed against Defendants Shapiro16

  and SPS.17




          16
             Defendant Shapiro notes that “[c]ontrary to the contention by Plaintiff, [it] did not mail
  out the letters.” (Defs.’ Br., Dkt. 24, at 1.) However, at the motion to dismiss stage, the Court is
  obligated to accept Plaintiff’s allegations as true, so long as they are not wholly conclusory, and
  Plaintiff specifically alleges that the October 2017 “letters were mailed out by Defendant Shapiro
  at the behest of Defendant SPS.” (Am. Compl., Dkt. 12, ¶ 29.) The fact that Shapiro, soon after
  the letters were sent, brought a foreclosure action as threatened by the letters, further supports the
  inference that Shapiro was involved in sending the letters. (Id. ¶¶ 30–31.) Of course, this factual
  issue can be further investigated in discovery.
          17
            The Court notes that SPS faces liability only as to Plaintiff’s state claim and has asked
  that supplemental jurisdiction be denied if the FDCPA claim against it is dismissed. (Defs.’ Br.,
  Dkt. 31, at 2 n.3.) However, given that Plaintiff’s action will proceed against Defendant Shapiro
  as to both the foreclosure claim and the October 2017 letters, the Court finds that the federal law
  and state law claims “derive from a common nucleus of operative fact” making the exercise of
  supplemental jurisdiction appropriate in the instant action. Valencia ex rel. Franco v. Lee, 316
  F.3d 299, 305 (2d Cir. 2003) (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966));
  see also id. (noting that “the balance of factors to be considered under the pendent jurisdiction
  doctrine—judicial economy, convenience, fairness, and comity” can support an exercise of
  supplemental jurisdiction over state claims even if a plaintiff’s federal claims have been dismissed)
  (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).
                                                    20
Case 1:18-cv-06787-PKC-SJB Document 34 Filed 09/30/19 Page 21 of 21 PageID #: 210



                                          CONCLUSION

         For the reasons stated above, Defendants’ motions to dismiss are granted in part and denied

  in part. Plaintiff’s FDCPA claim will proceed as to Defendant Shapiro only, while Plaintiff’s GBL

  § 349 claim will proceed as to Defendants Shapiro and SPS. All other claims are dismissed. Given

  that no claims remain against Defendant BONY, it is terminated from this action.

                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
  Dated: September 30, 2019
         Brooklyn, New York




                                                 21
